UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4980


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAMMY L. PAYTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00111-1)


Submitted:   April 4, 2013                 Decided:   April 15, 2013


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Lex A. Coleman,
Assistant Federal Public Defender, Jonathan D. Byrne, Appellate
Counsel, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin, II, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tammy L. Payton was convicted of failing to register

as a sex offender in violation of 18 U.S.C.A. § 2250(a) (West

Supp. 2012) and was sentenced to twelve months of imprisonment.

She    challenges    her   conviction         on     appeal     arguing          that    the

Attorney General’s issuance of an interim rule and regulations,

making the criminal provisions of the Sex Offender Registration

and    Notification      Act    (“SORNA”)           retroactive,        violates         the

Administrative      Procedures    Act     (“APA”)      because        the    regulations

were   issued   without    a    notice    and       comment    period       as    required

under the APA.      See 5 U.S.C. § 553(b)-(d) (2006).

           Payton     contends     that       the    district     court          erred    in

denying her motion to dismiss the indictment on this basis.                               We

review de novo the denial of a motion to dismiss the indictment,

where the denial depends solely on questions of law.                                United

States v. Hatcher, 560 F.3d 222, 224 (4th Cir. 2009).

           We    note,     as    Payton       concedes,        that     we       have,    in

published authority, rejected similar Ex Post Facto, Commerce

Clause, due process, and APA challenges to SORNA.                            See United

States v. Gould, 568 F.3d 459 (4th Cir. 2009).                        A panel of this

court cannot overrule, explicitly or implicitly, the precedent

set by a prior panel of this court.                   Only the Supreme Court or

this court sitting en banc may do that.                       Scotts Co. v. United

Indus. Corp., 315 F.3d 264, 271 n.2 (4th Cir. 2002).                              Finally,

                                          2
we   do    not   find   that   the   Supreme   Court’s   recent   opinion

in Reynolds v. United States, 132 S. Ct. 975 (2012), alters the

validity of our opinion in Gould.        Accordingly, we conclude that

Payton’s APA challenges to SORNA lack merit and we affirm her

conviction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before this court, and argument would not aid the decisional

process.



                                                                  AFFIRMED




                                     3